DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 04/28/22 is acknowledged. 

Status of Claims
Claims 1 and 5-9 are pending. 
In the submission filed on 04/28/22, claim 1 was amended, claims 2-4 were cancelled, and claims 5-9 were added.
Claims 1 and 5-9 are rejected.

Response to Arguments

Regarding the rejection under 35 U.S.C. 112
The previous rejections have been withdrawn in view of the cancellation of the claimed subject matter that gave rise to  the rejections. 
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive.  
The claims as amended still effectively recite a single computer (e.g., processing unit of information processing apparatus) performing a series of operations -- receiving data from two computers (first and second user terminals), making payments, storing data, and providing notification/confirmation in real time. (Note that the recited sharing (viz., "so both the first and the second terminals can share status information in real time") is intended use/optional language and hence not entitled to full patentable weight).
Applicant's problem and solution are a business problem and solution. Contrary to Applicant's assertion, they are not particular to or dependent on a specific computer/network architecture, the Internet, or the like; they do not constitute a computer/network architecture/Internet problem/solution. Applicant's specification does not indicate otherwise. See, e.g., 0126, 0034-0035. 
Rather, Applicant's claimed invention is directed to a central administrator that facilitates payments between two parties (buyer and seller) and notifies the parties of the payments that have been made. This allows/facilitates status indication and reconciliation of invoice data by the parties, e.g., without requiring direct party-to-party transmission of the pertinent data. This problem/solution exists prior to and independent of computers/Internet. Applicant's problem/solution do not contain any particular implementation, qualification, nuance or the like that renders them computer-specific/network-specific/internet-specific/etc. Rather, Applicant's solution/ claimed invention represents a business solution applied using generic computer elements.
Regarding the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are not persuasive and/or are moot in view of the new combination of prior art currently being used in the rejection and the new mapping of the previously applied prior art to the claims necessitated by the extensive claim amendments and newly claimed subject matter.

Examiner's Comments
Not Positively Recited
Claim 6 recites:
" wherein the summary is updated in real-time to display the receiving the confirmation and the paying the unpaid amount in real time with the receiving the confirmation and the paying the unpaid amount so both the first and the second terminals can share status information in real time."
Claim 7 recites:
" wherein the method does not include communicating any record of the records from the first terminal to the second terminal or from the second terminal to the first terminal."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language 
Claim 1 recites:
" a memory configured to receive and store …, wherein the memory is further configured to store …; and a processing unit coupled to the memory and configured to, receive, …, pay …, store …, pay …, and provide …."
Claims 1, 6 and 8 recite:
" providing, … a summary of the record for display on the first user terminal and the second user terminals, wherein the summary is updated in real-time to display the receiving the confirmation and the paying the unpaid amount in real time with the receiving the confirmation and the paying the unpaid amount so both the first and the second terminals can share status information in real time." (The last underlined limitation is also deemed Optional Language/Contingent Limitation.)
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not serve to differentiate the claims from the prior art/does not limit the scope of the claims. See rejection(s) under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-9 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 6 and 8 are directed to an "information processing apparatus networked among a first user terminal and a second user terminal independently operated from the first user terminal," a "method of operating" the same, and a "non-transitory computer-readable storage medium" associated with the same. 
Claims 1, 6 and 8 are directed to the abstract idea of "prepaying a portion of a bill (upon request of biller/payer, and paying the remainder on the due date)" (see specification 0006, 0190-0206) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "receive and store records … store a record identification value for a record of the records in association with an identification value for a recipient of the record, an identification value for an issuer of the record, and a confirmation indicator for the recipient of the record; and receive … the confirmation indicator for the record in response to the recipient interacting with a confirmation option for the record displayed …, pay a partial amount of the record before a due date of the record to the issuer of the record in response to the receiving the confirmation indicator from the recipient, store the partial amount and an unpaid amount of the record in association with each other …, pay the unpaid amount to the issuer of the record on the due date of the record in response to the receiving the confirmation indicator from the recipient, and provide a summary of the record for display …, wherein the summary is updated in real-time to display the receiving the confirmation and the paying the unpaid amount in real time with the receiving the confirmation and the paying the unpaid amount so … can share status information in real time." Claims 6 and 8 recite identical or similar limitations. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as an "information processing apparatus," "first" and "second user terminals," a "memory," a "processing unit," and a "non-transitory computer-readable storage medium" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of prepaying a portion of a bill (upon request of biller/payer, and paying the remainder on the due date), specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of prepaying a portion of a bill (upon request of biller/payer, and paying the remainder on the due date), specifically, as recited above, using computer technology (e.g., processing unit). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 6 and 8 are not patent eligible.
Dependent claims 5, 7 and 9 describe additional operations of or related to the abstract idea. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.



Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claims 1, 6 and 8 recite "a second user terminal independently operated from the first user terminal …" (preamble). As best understood, the most closely related subject in the specification is in 0028: "The terminal devices 2a 2b 2c are placed at accounting departments of different companies." However, this does not support the recitation (underlined language). 
Claims 1, 6 and 8 recite "wherein the summary is updated in real-time to display the receiving the confirmation and the paying the unpaid amount in real time with the receiving the confirmation and the paying the unpaid amount so both the first and the second terminals can share status information in real time." As best understood, the most closely related subject in the specification is in 0126: "That is to say, the accounting personnel of both parties are able to confirm the current status of each invoice data in real-time." However, this teaches only that the parties can confirm the current invoice status in real time, not all of the real-time operations/qualifications recited here. Accordingly, support for the recitation is not found in the disclosure. 
Claims 5, 7 and 9 recite "wherein the apparatus does not communicate any record of the records from the first terminal to the second terminal or from the second terminal to the first terminal" (claim 5); "wherein the method does not include communicating any record of the records from the first terminal to the second terminal or from the second terminal to the first terminal" (claim 7); "wherein the instructions prevent the processor from communicating any record of the records from the first terminal to the second terminal or from the second terminal to the first terminal" (claim 9). First, the specification states that invoices are not communicated directly between the terminal devices (biller and billed party), but that invoices are indeed communicated between them. See 0035 ("The invoice data is treated like shared data. The invoice management apparatus 1 gives viewing and editing authorities for the invoice data to the terminal devices 2a, 2b, and 2c according to necessity."); 0037 ("As described earlier, invoice data is not communicated directly between the terminal devices 2a, 2b, and 2c. In the following description, however, in the case where invoice data addressed to the mail address of the accounting personnel of the company B is sent from the accounting personnel of the company A, for example, an expression like "the accounting personnel receives the invoice data" may be used, as in the general communication of invoice data, for easy understanding."); and 0203. The claims, however, omit the qualification "directly" and rather state that the communication does not occur tout court. Accordingly, the claims contradict and do not find support in the specification. Second, the claims recite that the "records" are not communicated. However, the specification teaches that "invoices" are not communicated directly between the terminal devices. Insofar as the specification speaks of "records," the specification is understood to teach that "records" are indeed communicated between the terminal devices. See 0192 defining "record" as data in tables T1 (Fig. 5) and T8 (Fig. 7), and 0121-0131, Figs. 2 (113), 8, 9A, 9B teaching the communication of these records between terminal devices. Accordingly, in saying that "records" are not communicated between the terminals, the claims again contradict and do not find support in the specification. Third, with respect to claim 9, no support is found in the specification for the language "the instructions prevent the processor from communicating …." For all these reasons, the claims are not supported by the disclosure. 
Claims 5, 7 and 9 are (also) rejected by virtue of their dependency from a rejected claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope 
Claims 1, 6 and 8 recite " wherein … to display the receiving the confirmation and the paying the unpaid amount in real time with the receiving the confirmation and the paying the unpaid amount …." The recitation is not clear. First, the meaning of "to display [x] in real time with [y]" is not clear. As best understood, Applicant means something along the lines of "to display [x] simultaneously with [y]" or "to display [x] immediately upon the occurrence of [y]." Second, as drafted, the recitation states that the events of the receiving the confirmation and the paying the unpaid amount are displayed. However, an event is not the kind of thing can be displayed. As best understood, Applicant intends the first instance of "the receiving the confirmation" and "the paying the unpaid amount" to mean "a notification of the receiving the confirmation" and "a notification of the paying the unpaid amount" or the like, and Applicant intends the second instance of "the receiving the confirmation" and "the paying the unpaid amount" to mean "the receiving the confirmation" (i.e., the actual event of the receiving the confirmation) and "the paying the unpaid amount" (i.e., the actual event of the paying the unpaid amount). Thus, as best understood, Applicant is using the same language to mean two different things. For all of these reasons, the recitation is not clear.
Claims 6 and 8 recite " receiving and storing, … records from the first and the second user terminals by storing a record identification value for a record of the records in association with an identification value for a recipient of the record, an identification value for an issuer of the record, and a confirmation indicator for the recipient of the record …." As drafted, the recitation states that the records are received and stored by storing the record identification values and confirmation indicator. However, this does not make sense. For example, records cannot be received by storing these data. Nor is it clear how multiple records can be stored by storing data for/pertaining to a single record.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 5, 7 and 9 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamotskyy et al. (U.S. Patent Application Publication No. 2013/0080333 A1), hereafter Kamotskyy, in view of Lanham et al. (U.S. Patent Application Publication No. 2013/0268423 A1), hereafter Lanham, and further in view of Krishnamoorthy et al. (U.S. Patent Application Publication No. 2007/0288367 A1), hereafter Krishnamoorthy.  

Regarding Claims 1, 6 and 8 
Kamotskyy teaches:
a memory (Fig. 2, 204) configured to receive and store records from the first (user device 108) and the second (merchant device 112) user terminals, wherein the memory is further configured to store a record identification value (0062, "reference number") for a record (invoice 118/120/122) of the records in association with an identification value (0023, 0040, 0063  any of identifier of user device 108 or of user 106, authentication/authorization key, signature, user information) for a recipient of the record, an identification value (0062, 0064 any of merchant ID/description/information, authentication/authorization key, signature) for an issuer of the record, and a confirmation indicator (0023, 0040, 0063  any of authentication/authorization key, signature) for the recipient of the record; and (0023-0025, 0040, 0048, 0062-0066, Fig. 7, 716, see also 0014, 0017, invoices transmitted to, received by, and acted on, hence stored by, host; 0024, 0064-0065 invoices may be received by host from either user device 108 or merchant device 112)
a processing unit (Fig. 2, 202) coupled to the memory and configured to,
receive, from the first terminal, the confirmation indicator for the record in response to the recipient interacting with a confirmation option for the record displayed on the first terminal, (0063 user completes invoice by accepting payment via the user device 108, and device 108 adds authorization key, signature to invoice; 0075-0076, Fig. 9, 906, 912 user interacts with pay command on user device 108; 0026 user interacts with user interface 126 of user device 108 to approve invoice)
provide a summary of the record for display on the first user terminal and the second user terminal, wherein the summary is updated … to display the receiving the confirmation and the paying the unpaid amount … with the receiving the confirmation and the paying the unpaid amount so both the first and the second terminals can share status information … (0031, 0067 host transmits messages (summary of the record for display) to user device 108 and merchant device 112 indicating approval of payment (the receiving the confirmation) and confirming payment amount (the paying the unpaid amount))
Kamotskyy 0063, 0076, Fig. 9, 910 teaches that user may pay an amount other/different than the invoice amount, thus implying paying a partial amount, but does not explicitly state a partial amount (leaving open the possibility that the other/different amount may be greater than the invoice amount). However, Lanham teaches:
pay a partial amount of the record before a due date of the record to the issuer of the record in response to the receiving the confirmation indicator from the recipient, (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
store the partial amount and an unpaid amount of the record in association with each other in the memory, (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
pay the unpaid amount to the issuer of the record on the due date of the record in response to the receiving the confirmation indicator from the recipient, and (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kamotsky's systems and methods for a host to effect payments from a payer to a payee, by incorporating therein Lanham's teachings pertaining to a host receiving a request for advance receipt of a portion of a payment due to a payee, effecting the said advance receipt, and effecting receipt by the payee of the remainder/balance due of the payment on a payment due date, in view of the time value of money (a sum of money is worth more now than the same sum will be at a future date due), see Lanham 0040. Thus, too, the instant combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Kamotskyy does not explicitly disclose but Krishnamoorthy teaches:
… in real-time … in real time … in real time (0025) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kamotskyy's systems and methods for a host to effect payments from a payer to a payee, by incorporating therein there teachings of Krishnamoorthy pertaining to real time updating of balances and activity in the context of a revenue/billing management system (Abstract, 0005, 0039-0043, 0057, 0071, claims 3-32), since this would keep all parties (customer and biller) better/more promptly informed of actions taken by the parties, see Kamotskyy 0031, Krishnamoorthy 0007. In addition, the instant combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 5, 7 and 9
Kamotskyy in view of Lanham and Krishnamoorthy teaches the limitations of base claims 1, 6 and 8 as set forth above. 
Kamotskyy further teaches:
wherein the apparatus does not communicate any record of the records from the first terminal to the second terminal or from the second terminal to the first terminal. (0022-0024, 0040, 0062-0065, Fig. 7 merchant transmits invoice to user device, user device signs invoice and transmits to host, or to merchant, in which latter case merchant signs invoice and transmits to host -- in either case, host (apparatus) does not communicate the invoice from user device (first terminal) to merchant device (second terminal) or from merchant device to user device; 0031 host sends confirmations to both user device and merchant device but does not communicate invoices, etc. from user device to merchant device or from merchant device to user device)
(claim 9) wherein the instructions prevent the processor from … (0027 instructions cause server 104 to perform the operations described as being performed by host 102, which operations exclude the recited communicating)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Ang teaches, inter alia, flexible payment terms including early payment, deferred payment, partial payment, and paying a standard amount when due, and IP.com ("Web Pay - Payments Flowcharts and Wireframes"), e.g., pp. 44-45, 47, 49, 52 (page numbers as indicated in the document), teaches, inter alia, paying a bill payment in advance of a payment due date and paying a bill payment on a payment due date. 
In addition, as best understood, JP 2017-204234, cited in the ISA/WO of PCT application PCT/JP2018/013382 (parent of the instant application) and in the IDS filed on 9/29/20, teaches at least the bulk of the original claims and, in particular, definitively teaches paying a part of a billing (billed) amount in advance and paying the unpaid amount (remainder, balance) on a payment due date, see portions cited by ISA/WO, e.g., 0084. In view of the limited quality of the machine translation of JP 2017-204234, which is the best translation to which the Examiner has access, the Examiner has cited alternative prior art, which is believed to convey Applicant's claimed subject matter more clearly to English readers.
In addition, paying a first portion of a bill and then paying another portion, or the remaining portion, of the bill, is deemed obvious pursuant to legal precedent, MPEP 2144.04.V.C. (Making Separable), VI.B. (Duplication of Parts). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692